DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “
wherein the irradiating of the laser beam comprises split-irradiating a plurality of laser beam spots onto the border area, each of the plurality of laser beam spots is shaped using a beam shaper, the beam shaper comprises a blind area, a transparent area at a center of the blind area. and a semitransparent area between the blind area and the transparent area, and each of the plurality of laser beam spots comprises a center portion passing through the transparent area and having a uniform energy profile and an edge portion passing through the semitransparent area and having an inclined energy profile that increases from an outer edge of the edge portion toward the center portion,” as recited in claim 1, “irradiating a laser beam onto the border area of the reflective photomask to recess the border area, wherein the irradiating of the laser beam comprises split-irradiating a plurality of laser beam spots onto the border area, and In re: Han et al. Application No.: To Be Assigned Filed: Concurrently Herewith Page 5 each of the plurality of laser beam spots comprises a center portion where transmittance is not adjusted and an edge portion where transmittance is adjusted,” as recited in claim 12, and “irradiating the shaped laser beam spot onto a border area of the reflective photomask, wherein the border area comprises a recess area and an edge area, and the shaped laser beam spot is irradiated onto the recess area at a first energy and is irradiated onto the edge area at an energy less than the first energy,” as recited in claim 17 respectively.
Claims 2-11, 13-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Re Claims 1, 12 and 17, Kim et al. (US 2014/0076867) annealing method and apparatus for semiconductor devices that includes laser beam and beam shaper. However, Kim et al. do not disclose the aforementioned allowable limitations claims 1, 12 and 17.
Lee et al. (US 2011/0275013) also disclose laser annealing method that includes reflective patterned mask that includes patterned and non-patterned regions and irradiating of laser beam on the reflective photomask.   However, Lee et al. do not disclose the aforementioned allowable limitations claims 1, 12 and 17.

Therefore, prior art of record neither anticipates nor renders obvious the claimed limitation of the instant application either taken alone or in combination.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 21, 2022